QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1

ASSET PURCHASE AGREEMENT

    This Asset Purchase Agreement (this "Agreement") is made and entered into as
of June 30, 2000, by and between Interactive Software Systems, Inc., a
corporation duly organized and existing under the laws of the State of Colorado
(the "Seller"), and Allen Systems Group, Inc., a corporation duly organized and
existing under the laws of the State of Delaware (the "Buyer").


RECITALS:

    WHEREAS, subject to the terms and conditions set forth in this Agreement,
the Seller desires to sell to the Buyer for the consideration set forth below,
and the Buyer desires to purchase from the Seller, the Transferred Assets (as
defined below), all as more fully described in Section 2.2, and the Seller
desires to cause the Buyer to assume, and the Buyer has agreed to assume from
the Seller, certain specified liabilities and obligations of the Seller arising
in connection with the Transferred Assets, all as more fully described in
Section 2.3.

    NOW, THEREFORE, in reliance upon the representations, warranties and
agreements made herein and in consideration of the premises and covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:


ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION

    Section 1.1  Definitions.  Except as otherwise specified or as the context
may otherwise require, in addition to the capitalized terms defined elsewhere
herein, the following terms shall have the respective meanings set forth below
whenever used in this Agreement:

    "AAA" has the meaning assigned to such term in Section 12.6 hereof.

    "Affiliate" means, when used with respect to a specified Person, another
Person that, directly, or indirectly through one or more intermediaries,
controls or is controlled by or is under common control with the Person
specified. For purposes of this Agreement, the term "control" (including, with
its correlative meanings, "controlled by" and "under common control with") shall
mean possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

    "Alternative Transaction" means any direct or indirect acquisition or any
merger, consolidation, business combination, sale, or similar transaction that
would result in the acquisition of part of the Transferred Assets, other than
the transactions contemplated by this Agreement.

    "Assigned Contracts" has the meaning assigned to such term in Section 2.2(b)
hereof.

    "Assumed Liabilities" has the meaning assigned to such term in Section 2.3
hereof.

    "Assumption Agreement" means the Assumption Agreement, to be dated the
Closing Date, executed by the Seller and the Buyer, substantially in the form of
Exhibit A hereto.

    "Bill of Sale" means the Bill of Sale, to be dated the Closing Date,
executed by the Seller and accepted by the Buyer, substantially in the form of
Exhibit B hereto.

    "Business Day" means any day which is not a Saturday, Sunday or a day on
which banking institutions in the State of Florida are authorized by law to
close.

1

--------------------------------------------------------------------------------

    "Buyer's Damages" means all Damages sustained, incurred or suffered by the
Buyer, its officers, directors, affiliates or employees resulting from or
arising in connection with: (a) any material misrepresentation by the Seller
contained in or made pursuant to this Agreement; or (b) any material breach of
warranty or any default in the performance of any covenant or obligation of the
Seller under this Agreement.

    "Closing" has the meaning assigned to such term in Section 8.1(a) hereof.

    "Closing Date" has the meaning assigned to such term in Section 8.1(a)
hereof.

    "Code" means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

    "Competing Computer Software" means any software product which has the same
or substantially similar purposes as the Safari Solutions Product Line, which
performs functions substantially similar to the Safari Solutions Software, and
the marketing of which would tend to inhibit licensing or marketing of the
Safari Solutions Software.

    "Computer Documentation" means the technical documentation pertaining to the
Safari Solutions Product Line including, without limitation, any end-user
manuals, product specifications, algorithms, diagrams, bug lists, and electronic
machine readable versions of such manuals, product answer books and other
related documentation.

    "Contemplated Transaction" means the transactions contemplated by this
Agreement and the other Transaction Documents, including (a) the sale of the
Transferred Assets, (b) the execution, delivery and performance of this
Agreement and other Transaction Documents, and (c) the Buyer's assumption of the
Assumed Liabilities.

    "Contract" means any material note, bond, mortgage, indenture, lease,
permit, contract, agreement or other instrument or obligation, whether written
or oral, or any amendment, supplement or restatement of any of the foregoing.

    "Contract Assignment" means the Assignment and Assumption of Contracts, to
be dated the Closing Date, executed by the Buyer and the Seller, substantially
in the form of Exhibit C hereto.

    "Copyright Assignment" means the Copyright Assignment, to be dated the
Closing Date, executed by the Seller and accepted by the Buyer, substantially in
the form of Exhibit D hereto.

    "Damages" means any and all damages, losses, liabilities, obligations,
penalties, fines, claims, litigation, demands, defenses, judgments, suits,
proceedings, costs, disbursements or expenses (including, without limitation,
reasonable attorneys' and experts' fees and disbursements) of any kind or of any
nature whatsoever (whether based in common law, statute or contract; fixed or
contingent; known or unknown) suffered or incurred by a party hereto, its
employees, affiliates, successors and assigns.

    "Date/Time Compliant" means, with respect to any Person's information
technology, the information technology is designed to be used prior to, during
and after any calendar date or time, and the information technology used during
each such time period will accurately receive, provide and process date/time
data (including calculating, comparing and sequencing) from, into and between
any two dates, including the years 1999 and 2000, and leap-year calculations and
will not malfunction, cease to function or provide invalid or incorrect results
as a result of date/time data, to the extent that other information technology,
used in combination with the information technology being acquired, properly
exchanges date/time data with it. For purposes hereof, "information technology"
means computer software, computer firmware, computer hardware (whether general
or specific purpose) and other similar or related items of automated,
computerized, or software systems(s) that are used or relied on by the specified
Person in the conduct of its business.

2

--------------------------------------------------------------------------------

    "Expiration Date" means the date which is one (1) year after the Closing
Date.

    "Governmental Entity" means any Federal, state, municipal, local or other
governmental body, department, commission, board, bureau, agency or
instrumentality, political subdivision or taxing authority, domestic or foreign.

    "Indemnified Party" has the meaning assigned to such term in Section 10.3(a)
hereof.

    "Indemnitor" has the meaning assigned to such term in Section 10.3(a)
hereof.

    "Intellectual Property" means (a) all copyrights, patents, trademarks, trade
names, and applications for any of the foregoing, of any party, or to which it
has rights, and (b) all licenses granted by or to such party, and other
agreements pertaining to any of the foregoing or any software, inventions, trade
secrets or other proprietary know-how to which such party is a party or is
bound.

    "Intellectual Property Rights" means collectively the intellectual property
rights in and to the Computer Documentation, Copyrights, Know-how, Safari
Solutions Product Line, and Trademarks.

    "Know-how" has the meaning assigned to such term in Section 2.2(e) hereof.

    "Knowledge" means an individual will have "Knowledge" of a particular fact
or other matter if such individual is actually aware of such fact or other and a
Person (other than an individual) will have "Knowledge" of a particular fact or
other matter if an individual who is serving as a director, officer or manager
of such Person has actual awareness of such fact or other matter.

    "Lien" means any mortgage, lien, pledge, deed of trust, charge, security
interest, or other encumbrance of any kind or nature, or any interest or title
of any vendor, lessor, lender or other secured party under any conditional sale,
capital lease, trust receipt or other title retention agreement.

    "Materially Adverse"; "Material Adverse Change"; "Material Adverse Effect"
means in, on or to, as appropriate, any Person, a material adverse change in
such Person's business or condition, a material adverse effect on such Person's
business or condition or an event which is materially adverse to such Person's
business or condition. Materiality shall be defined as any change which results
in a loss in excess of $50,000.

    "Order" means any order, writ, injunction, decree, judgment, award,
determination, directive or demand of a court, arbitrator, tribunal or other
Governmental Entity.

    "Permitted Liens" means Liens in respect of (a) liabilities that constitute
Assumed Liabilities, (b) Taxes not yet due and payable, and (c) other claims or
Liens that are not material or that do not materially restrict the use of the
subject asset. For the purposes of this definition, material and materially
restrict as used in subsection (iii) shall mean any claim, Lien, or other
encumbrance that results in a loss in excess of $50,000.

    "Permits" means all permits, licenses, orders, approvals, franchises,
registrations and any other authorizations of any Governmental Entity.

    "Person" means any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, entity
or any Governmental Entity or political subdivision thereof or any other entity
or organization.

    "Purchase Price" has the meaning assigned to such term in Section 2.1
hereof.

    "Records" has the meaning assigned to such term in Section 2.2(c) hereof.

3

--------------------------------------------------------------------------------

    "Requirement of Law" means any statute, law, ordinance, rule, regulation,
order, decree, judicial or administrative decision or directive.

    "Safari Solutions Product Line" has the meaning assigned to such term in
Section 2.2(a) hereof.

    "Safari Solutions Division" means the Seller's business unit referred to
from time to time as the Safari Solutions Division of Condor Technology
Solutions, Inc. ("Condor"), Seller's parent company.

    "Safari Solutions Employees" has the meaning assigned to such term in
Section 3.6(a)(i) hereof.

    "Safari Solutions Software" has the meaning assigned to such term in
Section 2.2(g) hereof.

    "Seller's Damages" means all Damages sustained, incurred or suffered by the
Seller and its officers, directors, affiliates and employees, resulting from or
arising in connection with: (a) any material misrepresentation by the Buyer
contained in or made pursuant to this Agreement or in any certificate,
instrument or agreement delivered to the Seller pursuant to or in connection
with this Agreement; or (b) any material breach of warranty or any default in
the performance of any covenant or obligation of the Buyer under or in
connection with this Agreement..

    "Taxes" means all taxes of any kind, including, without limitation, those
on, or measured by or referred to as income, gross receipts, payroll,
employment, profits, withholding, social security, unemployment, real property,
personal property, sales, use, transfer, of any Federal, state, local or foreign
Governmental Entity or other taxing authority.

    "Trademarks" has the meaning assigned to such term in Section 2.2(d) hereof.

    "Trademark Assignment" means the Trademark Assignment, to be dated the
Closing Date, executed by the Seller and accepted by the Buyer, substantially in
the form of Exhibit E hereto.

    "Transaction Documents" means this Agreement, the Assumption Agreement, the
Bill of Sale, the Contract Assignment, the Copyright Assignment and the
Trademark Assignment.

    "Transferred Assets" has the meaning assigned to such term in Section 2.2
hereof.

    Section 1.2  Rules of Construction.  This Agreement and the other
Transaction Documents shall be deemed to have been drafted by both the Seller
and the Buyer and neither this Agreement nor any other Transaction Document
shall be construed against any party as the principal draftsperson hereof or
thereof. The Exhibits and Schedules attached hereto are incorporated herein by
reference and shall be considered part of this Agreement. Other capitalized
terms used in this Agreement and not defined in Section 1.1 shall have the
meanings assigned to them elsewhere in this Agreement. The definitions contained
in this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. When a reference is made in
this Agreement to an Article, Section, Exhibit or Schedule, such reference shall
be to an Article or Section of, or an Exhibit or Schedule to, this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words "include", "includes" or
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation". All terms defined in this Agreement shall have
the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and

4

--------------------------------------------------------------------------------

references to all attachments thereto and instruments incorporated therein.
References to a Person are also to such Person's predecessors (to the extent
applicable) and permitted successors and assigns.


ARTICLE II
TERMS OF THE TRANSACTION

    Section 2.1  Purchase Price.  The Transferred Assets shall be sold,
assigned, granted, transferred, conveyed and delivered by the Seller and shall
be purchased, acquired and accepted by the Buyer in consideration for the
purchase price as set forth in Schedule 2.1 (the "Purchase Price").

    Section 2.2  Transfer of Assets.  On and subject to the terms and conditions
of this Agreement, at the Closing, the Seller shall sell, grant, convey,
transfer, assign and deliver to the Buyer, and the Buyer shall purchase, acquire
and accept from the Seller, all of the Seller's right, title and interest in,
the following assets, and rights of the Seller (collectively, the "Transferred
Assets") free and clear of any Liens (other than Permitted Liens and Liens
arising from any act or omission of the Buyer):

    (a) all right title and interest in the products listed in Schedule 2.2(a)
(the "Safari Solutions Product Line") and the Computer Documentation, free and
clear of any Liens or other encumbrances whatsoever;

    (b) rights in and to the contracts and agreements entered into by the Seller
in connection with the Safari Solutions Product Line listed on Schedule 2.2(b)
hereto (each an "Assigned Contract" and collectively, the "Assigned Contracts");

    (c) all originals, or to the extent originals are not available including,
but not limited to, copies of papers, sales and business files and records,
contract records, test and design records, product specifications, drawings,
engineering, maintenance, supplier and customer lists and other business records
and documents used primarily in connection with the Safari Solutions Product
Line, whether maintained in electronic or physical form (the "Records")
provided, that the Seller shall be entitled to retain copies of all such
Records;

    (d) the trademarks, trade names, service marks, trade styles, trade dress
and such unregistered rights as may exist through use and foreign counterparts
thereof owned by the Seller and used primarily in the Safari Solutions Product
Line as set forth in Schedule 2.2(d) hereto, including the name "Safari
Solutions" (the "Trademarks");

    (e) the technologies, trade-secrets, designs, improvements, formulae,
manufacturing methods, practices, processes, technical data, product development
data, research data, specifications, or methods and know-how, whether or not
patentable, whether or not a secret and whether or not reduced to writing that
are used in the Safari Solutions Product Line (the "Know-how");

    (f) the copyrights, patents or other Intellectual Property of the Safari
Solutions Product Line;

    (g) the computer software, including source code, binary executable code,
object code, compilers, assemblers and algorithms which have been developed by
the Seller and incorporated into the Safari Solutions Product Line (the "Safari
Solutions Software");

    (h) all of the assets that are necessary for the Safari Solutions Division
to conduct its business listed on Schedule 2.2(h) hereto; and

    (i) all leases for offices currently occupied by the Safari Solutions
Division listed on Schedule 2.2(i) hereto.

    Section 2.3  Assumption of Liabilities.  (a) The Buyer shall assume,
undertake to pay, perform or discharge the following obligations and liabilities
of the Seller (all of which are hereinafter referred to collectively as the
"Assumed Liabilities"), all of which the Buyer will assume and pay, discharge or
perform,

5

--------------------------------------------------------------------------------

as appropriate, from and after the Closing Date: (i) all obligations of the
Seller under the Assigned Contracts, and (ii) all obligations and liabilities
set forth in Schedule 2.3. The Buyer shall be under no obligations to assume any
other liabilities of the Seller not specifically assumed under this section,
including but not limited to (i) any royalties, liens, bonuses or other
encumbrances relating to the Transferred Assets attributable to periods before
Closing; (ii) costs, expenses and liabilities relating to litigation and other
claims against the Seller; (iii) Tax liabilities of Seller relating to the
Contemplated Transactions, or otherwise; and (iv) legal, investment banking and
broker fees of Seller relating to the negotiation and completion of the
Contemplated Transactions. Buyer shall not assume any other liabilities, other
than those set forth herein and in Schedule 2.3.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER

    The Seller represents and warrants to the Buyer, that:

    Section 3.1  Organization; Authority.  The Seller is a corporation validly
existing and in good standing under the laws of the State of Colorado. The
Seller has all necessary corporate power and authority, and possesses all
Permits necessary to own or to lease, and to operate all its properties and to
carry on its business as it is now being conducted. The Seller has all necessary
corporate power and authority to sell, convey, transfer, assign and deliver the
Transferred Assets to the Buyer as contemplated by this Agreement, and to
execute, deliver and perform its obligations hereunder and under the other
Transaction Documents to which it is a party.

    Section 3.2  Authorization of Transaction; Non-Contravention.  (a) The
Seller has duly authorized and approved the Contemplated Transactions, and the
Seller has taken all action required by law, its articles of incorporation, its
bylaws or otherwise to authorize and to approve the execution, delivery and
performance of this Agreement, the other Transaction Documents to which it is to
be a party and the documents, agreements and certificates executed and delivered
by it or to be executed and delivered by it in connection herewith and
therewith. This Agreement is, and each other Transaction Document to which the
Seller is to be a party, when executed and delivered by the Seller at the
Closing will be duly executed and delivered by the Seller, and shall constitute
a valid and legally binding obligation of the Seller, enforceable against the
Seller, in accordance with its terms. All persons who have executed this
Agreement on behalf of the Seller or who will execute on behalf of the Seller
any other Transaction Document or other documents, agreements and certificates
in connection herewith or therewith, have been duly authorized to do so by all
necessary corporate action.

    (b) Neither the execution and delivery of this Agreement or the other
Transaction Documents, nor the consummation of the Contemplated Transactions on
the terms and subject to the conditions hereof and thereof, will (i) conflict
with or result in any violation of or constitute a breach of or give rise to a
right of termination or cancellation of any of the terms or provisions of, or
result in the acceleration of any obligation under, or constitute a default
under any provision of the articles of incorporation or bylaws of the Seller or
under any Assigned Contract; (ii) result in the creation of any Lien or other
encumbrance upon any of the Transferred Assets; or (iii) violate any material
Order against or binding upon, the Seller or any of the Transferred Assets.

    Section 3.3  Consents and Approvals; No Violations.  Except for filings,
permits, authorizations, consents and approvals as may be required under
applicable law, neither the execution, delivery or performance of this Agreement
by the Seller nor the consummation by the Seller of the transactions
contemplated hereby will require any filing with, notice to, or Permit,
authorization, consent or approval of, any Governmental Entity.

    Section 3.4  Financial Statements; Other Financial Information; Accounts
Receivable.  (a) Attached hereto as Schedule 3.4(a) are true and complete copies
of the (i) annual financial statements of the Seller as of the end of the most
recent fiscal year, and (ii) unaudited financial statements of the Seller for
the

6

--------------------------------------------------------------------------------

interim period ended March 31, 2000. All such financial statements are complete
and correct and present fairly and accurately the financial position of the
Seller as of the respective dates thereof in conformity with United States
generally accepted accounting principles applied on a consistent basis.

    (b) All accounts receivable of the Seller reflected in the financial
statements have arisen from bona fide services provided in the ordinary course
of business to third parties which are not Affiliates of the Seller or any of
their officers, directors or employees. All accounts receivable are good and
collectible in the ordinary course of business consistent with past practice at
the aggregate recorded amounts thereof, subject to reserves taken consistent
with past practices.

    Section 3.5  Transferred Assets.  (a) The Seller has good and marketable
title to, or valid leasehold interests in, all of the Transferred Assets except
for such as are no longer used in the conduct of its businesses or as have been
disposed of in the ordinary course of business. All such Transferred Assets are
free and clear of all Liens other than Permitted Liens and those Liens
specifically noted on Schedule 3.5(a). All of the Transferred Assets are free
and clear of any restrictions on, or conditions to, transfer and assignment. All
of the Transferred Assets are in good repair and operating condition, and are
sufficient for the conduct of the business of the Seller as presently conducted.
Specifically, the Safari Solutions Product Line performs in all material
respects all of the functions as previously disclosed to the Buyer in writing
and presentations and as outlined in the relevant product manuals and
presentations in accordance with their written specifications.

    (b) The Seller has complied in all material respects with the terms of all
leases set forth in Schedule 2.2(i) under which the Seller is in occupancy, and
all such leases are in full force and effect. The Seller enjoys peaceful and
undisturbed possession under all such leases.

    Section 3.6  Safari Solutions Employees.  (a) The Seller has delivered to
Buyer (i) a list of all employees, including without limitation, directors,
executive officers and management employees, and consultants of the Safari
Solutions Division as of the date hereof set forth in Schedule 3.6(a)(i) (the
"Safari Solutions Employees"), and (ii) the aggregate salary, bonus and other
cash compensation paid to each employee, including without limitation, each
director, officer or management employee, and the rate of compensation paid to
consultants as of the date hereof. Except as set forth in Schedule 3.6(a)(i),
there exist no employment, consulting, severance, termination or indemnification
agreements or arrangements between the Seller and any current or former
employee, officer or director of the Seller.

    (b) The Safari Solutions Employees are not subject to any collective
bargaining agreement or other union agreement. No disputes or claims against the
Seller have been asserted by or on behalf of any of these employees, including,
but not limited to, claims of employment discrimination, violation of wage and
labor laws, or claims relating to past unpaid compensation.

    Section 3.7  Compliance With Law; Permits.  The Seller is not in violation
or default under any Requirement of Law of any Governmental Entity or any Order
applicable to the Transferred Assets. The Seller has not received, and to the
Seller's Knowledge, there does not exist, any notice of any action, suit,
hearing, charge or investigation to the effect that the Transferred Assets are,
were or may be in violation of any Requirement of Law or any Order. The Seller
is duly licensed under all Requirements of Law and possesses all material
licenses, clearances and Permits necessary or required in connection with the
Transferred Assets.

    Section 3.8  Legal Proceedings.  There is no (a) action, suit, claim,
proceeding or investigation pending or, to the Knowledge of the Seller
threatened against or directly or indirectly affecting the Transferred Assets at
law or in equity, or before or by any Governmental Entity, or (b) arbitration
proceeding relating to the Transferred Assets.

    Section 3.9  Intellectual Property.  (a) Schedule 3.9(a) sets forth a list
of all patents, patent applications, trademarks, trademark applications, service
marks, service mark applications, trade names, registered copyrights and
software products of the Seller, other than commercially available software
subject to

7

--------------------------------------------------------------------------------

a shrink-wrap license. The Seller has disclosed to Buyer or its counsel correct
and complete copies of all applications, filings, licenses, agreements and
related correspondence and documents embodying the Intellectual Property of the
Safari Solutions Product Line.

    (b) Except as set forth in Schedule 3.9(b): (i) the Seller owns or has the
right to use all of the Intellectual Property of the Safari Solutions Product
Line necessary for the Seller to conduct its business as presently conducted,
including the right to sell and distribute the products of the Safari Solutions
Division; (ii) no proceedings have been instituted, are pending or, to the best
of the Seller's Knowledge, threatened, which challenge the Seller's rights in
respect of the aforesaid or the validity thereof; (iii) none of the Intellectual
Property of the Safari Solutions Product Line owned by the Seller is the subject
of any Lien or other agreement granting rights therein to any third party;
(iv) the Seller has not received notice of any charges of interference or
infringement of any Intellectual Property owned by the Seller; (v) to the
Seller's Knowledge, (A) no method or product owned by the Safari Solutions
Division infringes upon or otherwise violates the Intellectual Property rights
of others and the Seller has not received any claims of such infringements or
violation, and (B) none of the patents held by the Seller are being infringed by
others and none are subject to any outstanding order, decree, judgment,
stipulation or charge; (vi) the employees and consultants who are engaged to
develop Intellectual Property of the Safari Solutions Product Line are required
to sign confidentiality and assignment of inventions agreements, in the form
previously provided to Buyer; (vii) the Seller does not have Knowledge of any
facts or claims which would cause any of the patents, trademarks, or copyrights
held by the Seller to be invalid; and (viii) the Intellectual Property of the
Safari Solutions Product Line was not developed under a grant from any
Governmental Entity or private source. To the Knowledge of the Seller, the
Intellectual Property Rights do not, and their use by Seller does not, infringe
any valid patents, trademark, copyright or trade secret.

    (c) Specifically, except for the Safari OLAP product, which has embedded in
it a product called DBProbe (which is duly licensed from its owner,
Internetivity, Inc.), the Seller has one hundred percent interest and is the
rightful owner of and to the source code and the Intellectual Property of the
Safari Solutions Product Line.

    Section 3.10  Assigned Contracts and Commitments.  The Seller has delivered
or made available to the Buyer true and complete copies of the Assigned
Contracts all of which are listed on Schedule 2.2(b). Except as set forth on
Schedule 3.10, to the Knowledge of the Seller, no default, alleged default or
anticipatory breach exists on the part of the Seller under any Assigned
Contract. There are no material agreements or arrangements, whether written or
oral, of the parties relating to any Assigned Contract that have not been set
forth on Schedule 3.10. To the Knowledge of the Seller, each such Assigned
Contract is legal, valid, binding and enforceable against the parties thereto.
The Seller is not a party to or bound by any agreement that would materially
detract from or interfere with the present or with its currently intended use of
the Safari Solutions Product Line. Nothing contained within the Assigned
Contracts would preclude Buyer from charging the customers prevailing
maintenance fees

    Section 3.11  Operations Since the Financial Statements.  Since the date of
the most recent financial statements included in Schedule 3.4(a), there has not
been, and there will not be as of the Closing Date:

    (a) Any change in the business, results of operations, assets, financial
condition, or manner of conducting the business of the Seller which has or may
be reasonably expected to have a Material Adverse Effect on such business,
results of operations, assets, or financial condition;

    (b) Any damage, destruction, or loss (whether covered by insurance) which
has, or may reasonably be expected to have, a Material Adverse Effect upon any
material asset and/or the business operations of the Safari Solutions Division;

8

--------------------------------------------------------------------------------




    (c) Except as set forth on Schedule 3.11(c), and except for pay increases
made in the ordinary course of business or pay increases required by contract,
any increase in the compensation payable or to become payable by the Seller to
any of its officers, directors, employees, consultants, or agents;

    (d) Any employment, bonus, or deferred compensation agreement entered into
between the Safari Solutions Division and any of its respective directors,
officers, agents or other employee or consultants;

    (e) Any amendment or termination by the Seller of any material Contract,
franchise, permit, license or other agreement that relates to the Safari
Solutions Division, except in the ordinary course of business; or

    (f) The imposition of any Lien on the Transferred Assets, except in the
ordinary course of business.

    Section 3.12  Customer Agreements.  The agreements listed on Schedule 3.12
hereto represents all of the obligations of the Seller to provide maintenance
and support to the Seller's customers relating to the Safari Solutions Product
Line under which the Seller is entitled to receive payments in excess of $5,000
per year, or is obligated to provide services having a value in excess of $5,000
per year.

    Section 3.13  Litigation.  (a) Except as set forth on Schedule 3.13, there
is no claim, court recorded settlement, suit, action, proceeding or
investigation pending or, to the Knowledge of the Seller, threatened against or
affecting the Transferred Assets and there is no judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against the
Seller that could reasonably be expected to have a Material Adverse Effect on
the Transferred Assets or could affect the performance of the Seller's
obligations under this Agreement.

    (b) The Safari Solutions Product Line, including without limitation all of
the software products listed on Schedule 2.2(a), does not, and their use does
not, infringe upon any patent, copyright, trademark or trade secret.

    Section 3.14  Finders or Brokers.  Except as set forth on Schedule 3.14, no
broker, investment banker, financial advisor or other Person is entitled to any
broker's, finder's, financial advisor's or other similar fee or commission in
connection with the Contemplated Transactions based upon arrangements make by or
on behalf of the Seller. Seller shall be solely responsible to pay any fees to
parties listed on Schedule 3.14 or any third party related to this transaction
retained by Seller.

    Section 3.15  Complete Disclosure.  This Agreement and the schedules hereto
do not contain any untrue statement of a material fact by the Seller. None of
the representations and warranties made by the Seller in this Agreement, or made
in any certificate or other document furnished hereunder will contain any untrue
statement of material fact, or omit to state a material fact necessary in order
to make the statement contained herein or therein, in light of the circumstances
under which such statements were made, not misleading.

    Section 3.16  Compliance with Laws.  The Safari Solutions Division is in
compliance in all material respects with all applicable statutes, laws, codes,
ordinances, regulations, rules, material permits, judgments, decrees and orders
of any Governmental Entity applicable to its assets, properties, business or
operations. The Seller has in effect all material Permits necessary for it to
own, lease or operate its properties and Transferred Assets and to carry on the
Safari Solutions Division's business as now conducted (and the Seller has timely
made appropriate filings for issuance or renewal thereof). Schedule 3.16
contains a list of all material Permits. No material default under any Permit
has occurred.

    Section 3.17  Date/Time Compliance.  The Seller warrants that all products
within the Safari Solutions Product Line are Date/Time Compliant.

9

--------------------------------------------------------------------------------

    Section 3.18  Distributors.  Schedule 3.18 sets forth all material
distribution agreements that relate to the Safari Solutions Product Line and the
revenue associated with each such distribution agreement during the period of
the most recent annual financial statements of the Seller.

    Section 3.19  Insurance.  The Seller maintains adequate insurance with
qualified insurance carriers with respect to liability and property loss or
damage as it relates to Transferred Assets. Copies of all such policies have
been provided to the Buyer.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER

    The Buyer represents and warrants to the Seller, that:

    Section 4.1  Organization; Authority.  The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Buyer has all necessary corporate power and authority, and
possesses all Permits necessary to own or to lease, and to operate all of its
assets and properties and the Transferred Assets, and to carry on its business
as it is now being conducted and as proposed to be conducted and that no
approvals or consent of any Persons is necessary in connection with the
Contemplated Transactions. The Buyer has all necessary power and authority to
purchase and accept the Transferred Assets (including the Assigned Contracts),
as contemplated by this Agreement, and to execute, deliver and perform its
obligations hereunder and under the other Transaction Documents to which it is a
party.

    Section 4.2  Authorization of Transaction; Non-Contravention.  (a) The Buyer
has duly authorized and approved the Contemplated Transactions, and the Buyer
has taken all action required by law, its articles of incorporation, its bylaws
or otherwise to authorize and to approve the execution, delivery and performance
of this Agreement, the other Transaction Documents to which it is to be a party
and the documents, agreements and certificates executed and delivered by it or
to be executed and delivered by it in connection herewith and therewith. This
Agreement is, and each other Transaction Document to which the Buyer is to be a
party, when executed and delivered by the Buyer at the Closing will be duly
executed and delivered by the Buyer, and shall constitute a valid and legally
binding obligation of the Buyer, enforceable against the Buyer, in accordance
with its terms. All persons who have executed this Agreement on behalf of the
Buyer or who will execute on behalf of the Buyer any other Transaction Document
or other documents, agreements and certificates in connection herewith or
therewith, have been duly authorized to do so by all necessary corporate action.

    (b)  Neither the execution and delivery of this Agreement or the other
Transaction Documents, nor the consummation of the Contemplated Transactions on
the terms and subject to the conditions hereof and thereof, will (i) conflict
with or result in any violation of or constitute a breach of or give rise to a
right of termination or cancellation of any of the terms or provisions of, or
result in the acceleration of any obligation under, or constitute a default
under any provision of the articles of incorporation or bylaws of the Buyer or
any contract to which the Buyer is a party; or (ii) violate any Order against or
binding upon, the Buyer or any of its assets.

    Section 4.3  Consents and Approvals.  No approval, consent, waiver or
authorization to any Governmental Entity or other Person is required (a) for or
in connection with the valid execution and delivery by the Buyer of this
Agreement or the other Transaction Documents to which it is a party or the
consummation by the Buyer of the Contemplated Transactions, including without
limitation, the assignment of all Assigned Contracts to the Buyer, (b) for or in
connection with the sale, transfer, assignment, conveyance, or delivery of the
Transferred Assets to the Buyer, or (c) as a condition to the legality, validity
or enforceability as against the Buyer of this Agreement or the other
Transaction Documents to which it is a party.

10

--------------------------------------------------------------------------------

    Section 4.4  Legal Proceedings.  There is no action, suit, claim, proceeding
or investigation pending or, to the Knowledge of the Buyer threatened against or
directly affecting it, which either individually or in the aggregate, is likely
to have a Material Adverse Effect on (a) the Buyer's ability to use or operate
any of the Transferred Assets in a manner consistent with the Seller's
operations, (b) the Buyer's use of any of the Transferred Assets for the
purposes which they have been used by the Seller, or (c) the Buyer's ability to
consummate the Contemplated Transactions. The Buyer is not in default with
respect to any Order known to or served upon the Buyer.

    Section 4.5  Finders or Brokers.  The Buyer has not utilized the services of
any investment banker, broker, finder or intermediary in connection with the
Contemplated Transactions who might be entitled to a fee or commission in
connection with this Agreement or upon consummation of the Contemplated
Transactions.

    Section 4.6  Financial Statements.  Attached hereto as Schedule 4.6 are true
and complete copies of the (a) audited annual financial statements of the Buyer
as of the end of the most recent fiscal year, and the (b) unaudited financial
statements of the Buyer for the interim period ended March 31, 2000. All such
financial statements are complete and correct and present fairly and accurately
the financial position of the Buyer as of the respective dates thereof in
conformity with United States generally accepted accounting principles applied
on a consistent basis.

    Section 4.7  Compliance with Law; Permits.  The Buyer is not in violation or
default under any Requirement of Law of any Governmental Entity or any Order
applicable to the Buyer's business. The Buyer has not received, and to the
Buyer's Knowledge, there does not exist, any notice of any action, suit,
hearing, charge or investigation to the effect that the Buyer's business was or
may be in violation of any Requirement of Law or any Order. The Buyer is duly
licensed under all Requirements of Law and possesses all material licenses,
clearances and Permits necessary or required in connection with the conduct of
its business.

    Section 4.8  Operations Since the Financial Statements.  Since the date of
the most recent audited financial statements of Buyer included in Schedule 4.6,
there has not been any material change in the business, results of operations,
assets or financial condition of the Buyer which has or may be reasonably
expected to have a Material Adverse Effect on such business, results of
operations, assets, or financial condition.

    Section 4.9  Compliance with Laws.  The Buyer is in compliance in all
material respects with all applicable statutes, laws, codes, ordinances,
regulations, rules, material permits, judgments, decrees and orders of any
Governmental Entity applicable to its assets, properties, business or
operations.

    Section 4.10  Complete Disclosure.  This Agreement and the schedules hereto
do not contain any untrue statement of a material fact by the Buyer. None of the
representations and warranties made by the Buyer in this Agreement, or made in
any certificate or other document furnished hereunder will contain any untrue
statement of material fact, or omit to state a material fact necessary in order
to make the statements contained herein or therein, in light of the
circumstances under which such statements were made, not misleading.


ARTICLE V
COVENANTS PENDING THE CLOSING

    The Seller and the Buyer hereby covenant and agree that after the date
hereof until the Closing and except as otherwise agreed to in writing by the
other party:

    Section 5.1  Approvals; Consents.  The Seller and Buyer shall use
commercially reasonable efforts to obtain or cause to be obtained all material
consents, approvals, authorizations and waivers required by any applicable
Requirement of Law or by any Assigned Contracts, to be obtained by the Seller or
Buyer in

11

--------------------------------------------------------------------------------

connection with the consummation of the sale and transfer by the Seller of the
Transferred Assets and the other Contemplated Transactions.

    Section 5.2  Access to Premises and Information.  From the date hereof to
the Closing Date, each party shall give to, or cause to be made available for,
the other and its other representatives access and the right, upon reasonable
notice and in such a manner that does not disrupt disclosing party's business,
to inspect during normal business hours all the documents, contracts, employees,
books and records of the disclosing party and shall permit them to consult with
the employees, officers, accountants and agents of the disclosing party for the
purpose of making such investigation, provided, that the parties shall maintain
the confidentiality of any disclosed information to the extent set forth in the
Confidentiality Agreement, as amended, between the Buyer and the Seller dated
January 31, 2000.


ARTICLE VI
CONDITIONS PRECEDENT TO THE BUYER'S OBLIGATIONS

    The obligations of the Buyer to purchase the Transferred Assets are subject
to the satisfaction or fulfillment, at or before the Closing Date, of each of
the following conditions precedent (any of which may be waived, in whole or in
part, by the Buyer in its sole discretion):

    Section 6.1  Representations and Warranties.  All of the representations and
warranties of the Seller contained in this Agreement, or in any certificate or
document delivered to the Seller in connection herewith, shall be true and
correct in all material respects at the Closing Date.

    Section 6.2  Compliance with this Agreement.  The Seller shall have duly
performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with by the
Seller at or before the Closing Date.

    Section 6.3  Closing Documents.  The Seller shall have delivered to the
Buyer a certificate executed on its behalf by an authorized officer, dated the
Closing Date, representing and certifying, that the conditions set forth in
Sections 6.1 and 6.2 have been fulfilled at or prior to the Closing Date. The
Seller shall have furnished the Buyer with such documents, certified
resolutions, instruments, good standing certificates or incumbency certificates
as the Buyer reasonably may have requested in respect of the Contemplated
Transactions.

    Section 6.4  Other Transaction Documents.  The Seller shall have duly
executed and delivered to the Buyer (a) the instruments of conveyance and
transfer and the other documents specified in Section 8.1(b)(iii), and (b) the
other Transaction Documents to which it is a party, each substantially in the
forms attached as exhibits hereto.


ARTICLE VII
CONDITIONS PRECEDENT TO THE SELLER'S OBLIGATIONS

    The obligations of the Seller under this Agreement are subject to the
satisfaction or fulfillment, at or before the Closing Date, of each of the
following conditions precedent (any of which may be waived, in whole or in part,
by the Seller in its sole discretion):

    Section 7.1  Representations and Warranties.  All of the representations and
warranties of the Buyer contained in this Agreement, or in any certificate or
document delivered to the Seller in connection herewith, shall be true and
correct in all material respects at the Closing Date.

    Section 7.2  Compliance with this Agreement; Payments.  The Buyer shall have
duly performed and complied with all agreements and conditions required by this
Agreement to be performed or complied with by the Buyer at or before the Closing
Date. The Buyer shall have paid or caused to be paid to the Seller the portion
of Purchase Price payable at Closing pursuant to, and in accordance with,
Section 2.1.

12

--------------------------------------------------------------------------------

    Section 7.3  Closing Documents.  The Buyer shall have delivered to the
Seller a certificate executed on its behalf by an authorized officer, dated the
Closing Date, representing and certifying, that the conditions set forth in
Sections 7.1 and 7.2 have been fulfilled at or prior to the Closing Date. The
Buyer shall have furnished the Seller with such documents, certified
resolutions, good standing certificates or incumbency certificates as the Seller
reasonably may have requested in respect of the Contemplated Transactions.

    Section 7.4  Other Transaction Documents.  The Buyer shall have duly
executed and delivered to the Seller the (a) the instruments of assumption and
acceptance and the other documents specified in Section 8.1(b)(iv), and (b) the
other Transaction Documents to which it is a party, each substantially in the
forms attached as exhibits hereto.

ARTICLE VIII
CLOSING

    Section 8.1  The Closing.  (a) Subject to the terms and conditions set forth
herein, the closing (the "Closing") of all Contemplated Transactions will occur
on June 30, 2000 (the "Closing Date"). The transactions at Closing, when
effective, will be deemed to be effective as of the opening of the business on
the day of Closing, except as otherwise specifically provided at the time of
Closing. All actions to be taken at Closing will be considered to be taken
simultaneously and no documents will be considered to be delivered until all
documents to be delivered at the Closing have been executed and delivered.

    (b)  The following actions will occur at the Closing:

    (i)  An officer of each party will execute a certificate, in substantially
the form attached hereto as Exhibit F, stating that all representations and
warranties made by such party in this Agreement continue to be true and complete
as of the Closing Date and that all conditions precedent to Closing have been
satisfied.

    (ii)  The Seller will deliver to Buyer an opinion of counsel to the Seller
in form and substance reasonably satisfactory to Buyer.

    (iii)  The Seller shall execute and deliver to the Buyer the Bill of Sale,
the Contract Assignment, the Copyright Assignment, and the Trademark Assignment,
and execute and deliver to the Buyer such other bills of sale, assignments,
endorsements, and other good and sufficient instruments and documents of
transfer and assignment, all dated as of the Closing Date, and in a form
reasonably satisfactory to the Buyer as shall be necessary and effective to
transfer and assign to, and further vest in, the Buyer, all of the Transferred
Assets.

    (iv)  The Buyer shall execute and deliver the Assumption Agreement and shall
accept each of the Bill of Sale, the Contract Assignment, the Copyright
Assignment, and the Trademark Assignment.

    (v)  The Buyer shall deliver to the Seller the portion of the Purchase Price
to be delivered at Closing.

    (vi)  The Seller shall, in cooperation with the Buyer, take all steps
reasonably necessary to put the Buyer in actual possession and operating control
of the Transferred Assets.

    (vii)  The parties shall also execute, deliver to the other party (A) the
other Transaction Documents to which they are respectively a party, (B) such
other certified charters, incumbency certificates, good standing certificates
and other instruments reasonably requested by the other party in advance of the
Closing, and (C) all other documents necessary to effectuate the transactions
contemplated by, and the terms of, this Agreement.

13

--------------------------------------------------------------------------------



    Section 8.2  Further Assurances.  From time to time, pursuant to the request
of a party delivered to the other party after the Closing Date, such party shall
execute, deliver and acknowledge such other instruments and documents of
conveyance and transfer or assumption and shall take such other actions and
shall execute and deliver such other documents, certifications and further
assurances as the other party reasonably may request in order to vest and
confirm more effectively in the Buyer title to or to put the Buyer more fully in
legal possession of, or to enable the Buyer to use, any of the Transferred
Assets, or to enable the Buyer to complete, perform or discharge any of the
Assumed Liabilities or otherwise enable the parties to carry out the purposes
and intent of this Agreement.


ARTICLE IX
ADDITIONAL COVENANTS OF THE PARTIES

    Section 9.1  Employment Matters; Transition.  (a) The Seller agrees to
cooperate with the Buyer in assisting the Buyer to extend offers of employment
from the Buyer to the Safari Solutions Employees. The parties will handle the
employee transition as follows: prior to the Closing, the Seller will use
commercially reasonable efforts to keep available to the Buyer the services of
the Safari Solutions Employees. Prior to the Closing, the Seller will also use
commercially reasonable efforts to preserve for the benefit of the Buyer the
relations between the Seller and its customers, suppliers and other Persons
having business relations with the Seller with respect to the Safari Solutions
Division.

    (b)  After the Closing Date, the Buyer shall be free to contact and recruit
the Safari Solutions Employees. The Seller shall not interfere with the Buyer's
negotiations and shall assist the Buyer in transferring the employment of such
persons to the Buyer. The Buyer shall be responsible for all payments, both
current and accrued to the Safari Solutions Employees, including but not limited
to, salaries, bonuses, commissions, expense reimbursements and accounts, fringe
benefits and any other similar obligations through the Closing Date. The Buyer
shall have no responsibility to provide any severance payments or compensation
to the Safari Solutions Employees who do become employed with the Buyer, and the
Buyer shall indemnify and hold harmless Seller from claims made by the Safari
Solutions Employees or any Governmental Entity in respect of severance or other
compensation for such Safari Solutions Employees.

    Section 9.2  Non-Compete.  (a) For a period of five years, after the date of
execution of this Agreement, Condor and its subsidiaries (including the Seller)
shall not, directly or indirectly, engage in a business or enterprise in the
development or marketing of any Competing Computer Software (except for sales of
"off-the-shelf" software bundled with other products or services sold by Condor
and/or its subsidiaries incidental to such sales or services), and during such
period shall not solicit or attempt to solicit sales or licenses of any
Competing Computer Software, interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise between Buyer and its customers,
suppliers, agents, consultants, officers or employees. This paragraph shall be
enforceable on a worldwide basis.

    (b)  The provisions of this section shall prevent the Seller from investing
its assets in securities of any corporation engaged in business of the type
described in Section 9.2(a) above, provided that the Seller shall not be
prevented from owning up to two percent (2%) of the total shares of all classes
of stock outstanding of any corporation.

    (c)  The undertaking of this non-competition covenant is an integral part of
this transaction and the consideration paid by Buyer pursuant to this Agreement
shall be consideration not only for the asset purchase, but also for the
undertaking of this non-competition covenant. If this covenant is unenforceable
in any one jurisdiction, it shall not render the covenant unenforceable in other
jurisdictions. If this covenant is deemed too broad in any jurisdiction, the
covenant shall be altered to meet the requirements of that jurisdiction, for
purposes of enforcement.

14

--------------------------------------------------------------------------------

ARTICLE X
INDEMNIFICATION

    Section 10.1  Indemnification by the Seller.  Subject to Section 10.5 below,
the Seller shall be liable for, shall indemnify Buyer, its officers, directors,
affiliates and employees for, shall hold harmless, protect and defend Buyer, its
officers, directors, affiliates or employees from and against, and shall
reimburse Buyer, its officers, directors, affiliates and employees for, any and
all Buyer's Damages.

    Section 10.2  Indemnification by Buyer.  Subject to Section 10.5 below, the
Buyer shall be liable for, shall indemnify the Seller its officers, directors,
affiliates and employees for, shall hold harmless, protect and defend the Seller
and the Seller and its officers, directors, Affiliates and employees, from and
against, and shall reimburse the Seller, its officers, directors, affiliates and
employees for, any and all Seller's Damages.

    Section 10.3  Matters Involving Third Parties, Etc.  (a) If any legal
proceeding shall be instituted, or any claim or demand made, against an
indemnified party or a party which proposes to assert that the provisions of
this Article X apply (the "Indemnified Party") such Indemnified Party shall give
prompt written notice of the claim to the party obliged or alleged to be so
obliged so to indemnify such Indemnified Party (the "Indemnitor"). The omission
so to notify such Indemnitor, however, shall not relieve such Indemnitor from
any duty to indemnify which otherwise might exist with regard to such claim
unless (and only to the extent that) the omission to notify materially
prejudices the ability of the Indemnitor to assume the defense of such claim.
After any Indemnitor has received notice from an Indemnified Party that a claim
has been asserted against such Indemnified Party, the Indemnitor shall within
30 days pay to the Indemnified Party the amount of such Damages in accordance
with and subject to the provisions of this Section; provided, however, that no
such payment shall be due during any period in which the Indemnitor is
contesting in good faith either its obligation to make such indemnification or
the amount of Damages payable, or both. After any Indemnitor has received notice
from an Indemnified Party that a claim has been asserted against it by a third
party, the Indemnitor shall have the right, upon giving written notice to the
Indemnified Party, to participate in the defense of such claim and to elect to
assume the defense against the claim, at its own expense, through the
Indemnified Party's attorney or an attorney selected by the Indemnitor and
approved by the Indemnified Party, which approval shall not be unreasonably
withheld. If the Indemnitor fails to give prompt notice of such election, then
the Indemnitor shall be deemed to have elected not to assume the defense of such
claim and the Indemnified Party may defend against the claim with its own
attorney.

    (b)  If the Indemnitor so elects to participate in the defense of such claim
or to assume the defense against a claim, then the Indemnified Party will
cooperate and make available to the Indemnitor (and its representatives) all
employees, information, books and records in its possession or under its control
which are reasonably necessary or useful in connection with such defense; and if
the Indemnitor shall have elected to assume the defense of a claim, then the
Indemnitor shall have the right to compromise and settle in good faith any such
claim provided such release or settlement contains an unconditional release of
the Indemnified Party. If such conditions are not satisfied and such
unconditional release not obtained, then the Indemnitor will not compromise or
settle such action, suit, proceeding, or claim without the prior written consent
of the Indemnified Party, which consent shall not be unreasonably withheld or
delayed. If the Indemnitor is conducting the defense of a claim, the Indemnified
Party may retain separate co-counsel at its cost and expense and participate in
such defense.

    (c)  If the Indemnitor does not elect to assume or is deemed to have elected
not to assume the defense of a claim then: (i) the Indemnified Party shall have
the right to conduct such defense; (ii) the Indemnified Party shall have the
right to compromise and to settle, in good faith, the claim without the prior
consent of the Indemnitor; (iii) the Indemnitor will periodically reimburse the
Indemnified Party for costs (including reasonable legal fees); and (iv) if it is
ultimately determined that the claim of

15

--------------------------------------------------------------------------------

loss which shall form the basis of such judgment or settlement is one that is
validly an obligation of the Indemnitor that elected not to assume the defense,
then such Indemnitor shall be bound by any ultimate judgment or settlement as to
the existence and the amount of the claim and the amount of said judgment or
settlement (including the costs and expenses of defending such claims) shall be
conclusively deemed for all purposes of this Agreement to be a liability on
account of which the Indemnified Party is entitled to be indemnified hereunder,
subject to any limits on the right to be so indemnified hereunder. Upon the
determination of liability under and subject to Section 10.1 or 10.2 hereof, the
appropriate party shall within thirty (30) days of such determination, pay the
amount of such claim.

    Section 10.4  Credits Against Future Payment.  If Buyer is determined to be
entitled to indemnification by the Seller under the terms of this Agreement,
then Buyer shall first (a) credit such amount for which it is entitled to
indemnification against future payment which it may be required to make to the
Seller hereunder, and (b) upon the exhaustion of all future payments which Buyer
may be required to make to Seller hereunder, demand indemnification in the form
of cash from Seller.

    Section 10.5  Limitations and Conditions on Indemnification.  Except as
otherwise specifically provided in this Agreement:

    (a)  The Buyer and the other Persons indemnified pursuant to Section 10.1
shall not assert any claim for indemnification hereunder against the Seller
until such time as, and solely to the extent that, the aggregate of all claims
which the Buyer may have against the Seller exceeds fifty thousand dollars
($50,000). Except for claims for payment of Purchase Price, for which there
shall be no minimum claim, the Seller and the other Persons indemnified pursuant
to Section 10.2 shall not assert any claim for indemnification hereunder against
the Buyer until such time as, and solely to the extent that, the aggregate of
all claims which the Seller may have against the Buyer exceeds fifty thousand
dollars ($50,000).

    (b)  Notwithstanding any other term of this Agreement, the Seller shall not
be liable under this Article X for any amounts after such time as the total
amounts received by Buyer under this Article X exceed, in the aggregate,
one-half (1/2) of the total Purchase Price actually received (or due to be
received) by Seller in connection with this Agreement.

    (c)  Except as specifically set forth in this Agreement, no party shall be
entitled to indemnification for claims or conditions which have been waived, or
deemed to be waived, by such party.

    (d)  Notwithstanding any provision herein to the contrary, no Indemnified
Party shall be entitled to make any claim for indemnification hereunder after
the appropriate Expiration Date, provided, however, that if prior to the close
of business on the Expiration Date an Indemnifying Party shall have been
notified of a claim for indemnity hereunder and such claim shall not have been
finally resolved or disposed of at such date, the basis for such claim shall
continue to survive with respect to such claim and shall remain a basis for
indemnification hereunder with respect to such claim until such claim is finally
resolved or disposed of in accordance with the terms hereof; provided, however,
that any claim for damages in connection with Taxes shall not expire until the
expiration of all applicable statutes of limitations and any claim for damages
involving fraud shall never expire.

    (e)  Upon making a claim for indemnification, the Indemnifying Party shall
be subrogated, to the extent of such payment, to any rights that the Indemnified
Party may have against any other parties with respect to the subject matter
underlying such indemnified claim.

16

--------------------------------------------------------------------------------





ARTICLE XI
NON-DISCLOSURE

    Section 11.1  Non-Disclosure of Agreement.  Except by mutual agreement, no
party shall disclose any of the terms and conditions of this Agreement except as
may be necessary to enforce its terms, or as ordered by a court of competent
jurisdiction.

    Section 11.2  Confidentiality.  Each of the Seller and the Buyer acknowledge
that any information that it has learned about the other during the course of
this transaction is confidential and may contain valuable proprietary trade
secrets and, accordingly its use and disclosure, must be strictly controlled.
All parties, their officers, directors, and other representatives will hold any
information in strict confidence and will not use, disclose, or proliferate any
information derived about the other during the course of this transaction prior
to the Closing Date. After the Closing Date, the Seller shall not disclose any
information learned about the Buyer without the written approval of the Buyer.


ARTICLE XII
MISCELLANEOUS PROVISIONS

    Section 12.1  Costs and Expenses.  Except as otherwise provided herein, each
party shall pay its own expenses in connection with the preparation and
performance of the terms of this Agreement. The provisions of this Section shall
survive the termination of this Agreement.

    Section 12.2  Survival of Representations and Warranties.  The
representations and warranties contained herein or in any certificate,
statement, document or instrument furnished hereunder or under the other
Transaction Documents shall survive the Closing for a period of one (1) year
following the Closing Date, after which all liability with respect to such
representations and warranties shall terminate, except as to any alleged
inaccuracy or breach thereof of which any party prior to the expiration of such
period, shall have advised the other party in writing, specifying in reasonable
detail the representation or warranty that is alleged to be inaccurate or
breached. The covenants of the Buyer and the Seller shall continue in full force
and effect in accordance with their respective terms.

    Section 12.3  Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware
without giving effect to the conflict of laws provisions thereof.

    Section 12.4  Notices.  All notices, requests, demands or other
communications hereunder shall be in writing, hand delivered or mailed by
certified mail, return receipt required, or by overnight courier, receipt
signature required or by facsimile transmission with verification of
transmission received by the sender, to each party at the address that follows,
or at such other place as either party may, by written notice to the other
parties hereto, direct:

If to Buyer:

Allen Systems Group, Inc.
1333 Third Avenue South
Naples, Florida 34102
United States
Attention: Kristine K. Rieger, Esq., General Counsel
Telecopy No. (941) 263-7443

17

--------------------------------------------------------------------------------




With a copy to:

Allen Systems Group, Inc.
1333 Third Avenue South
Naples, Florida 34102
United States
Attention: Arthur L. Allen, President and CEO
Telecopy No. (941) 263-0043

If to Seller:

Condor Technology Solutions, Inc.
Annapolis Office Plaza
170 Jennifer Road, Suite 325
Annapolis, Maryland 21401
Attn: General Counsel
Telecopy No: 410-266-8400

    Any such notice, when sent in accordance with the provisions hereof, shall
be deemed to have been given and received (a) on the day personally delivered or
faxed, (b) on the second day after the day overnight delivered, or (c) on the
fifth day following the date mailed.

    Section 12.5  Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be illegal,
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect.

    Section 12.6  Dispute Resolution.  If a dispute arises our of or relates to
this Agreement or the breach hereof, and if the dispute cannot be settled
through negotiation, the parties agree first to attempt, in good faith, to
settle the dispute by mediation administered by the American Arbitration
Association ("AAA") under its Commercial Mediation Rules before resorting to
litigation or some other dispute resolution procedure. In the event of
unsuccessful mediation, all disputes shall be resolved in a court of competent
jurisdiction.

    Section 12.7  No Third Party Beneficiary.  This Agreement is entered into
solely for the benefit of the parties hereto, and in the case of Article X
hereof, the other Indemnified Parties and the provisions of this Agreement shall
be for the sole and exclusive benefit of such parties and their respective
successors and permitted assigns. No Person not a party hereto or their
successors and permitted assigns (including employees or creditors of the
Seller) shall be entitled to enforce any provisions hereof or exercise any right
hereunder, nor is anything in this Agreement intended to relieve or discharge
the obligation or liability of any third persons to any party to this Agreement,
nor shall any provision give any third persons any right of subrogation or
action over or against any party to this Agreement.

    Section 12.8  Sales and Transfer Taxes.  Each party shall be solely
responsible to pay their own Taxes arising as a result of the transactions
contemplated by this Agreement.

    Section 12.9  Waiver.  Neither the waiver by either of the parties hereto of
a breach of or a default under any one or more of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder. No waiver shall be binding unless executed by
the party making the waiver.

    Section 12.10  Assignment; Amendment.  Neither the Buyer nor the Seller
shall assign any of their rights or obligations under this Agreement whether by
written agreement or by operation of law (including

18

--------------------------------------------------------------------------------

by merger or sale of all or substantially all assets), without the prior written
consent of the other, which shall not be unreasonably withheld. This Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and permitted assigns. No provision of this Agreement may
be amended, modified, discharged or terminated except by written agreement duly
executed by each of the parties.

    Section 12.11  Entire Agreement.  This Agreement and the Transaction
Documents embody and constitute the entire agreement and understanding between
the parties with respect to the subject matter hereof and supersede and cancel
any prior and contemporaneous oral or written agreement, letter of intent,
proposal executed or delivered by or on behalf of any of the parties or
understanding related to the subject matter hereof.

    Section 12.12  Counterparts.  This Agreement may be executed in one or more
counterparts (including telecopy facsimile), and it shall not be necessary that
the signature of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart, but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more such
counterparts. All counterparts shall constitute one and the same instrument.
Signatures may be exchanged by telecopy, and each party agrees that it will be
bound by its telecopied signature and that it accepts the telecopied signatures
of the other parties to this Agreement.

    Section 12.13  Independent Contractor; Reliance on Counsel.  Each party
hereto is an independent contractor, and nothing contained in this Agreement
shall be construed to be inconsistent with this relationship or status. Neither
party owes a fiduciary duty to the other. Nothing in this Agreement shall be in
any way construed to constitute either party as the agent, employee, or
representative of the other. As an independent contractor, each party has relied
on its own expertise or the expertise of its legal, financial, technical, or
other advisors. No party has relied upon any oral representation of any other
party in entering into this Agreement. All discussions, estimates, pro forma
financial statements or projections developed by a party during the course of
negotiating the terms and conditions of this Agreement or the other Transaction
Documents are by way of illustration only, are not binding or enforceable
against the other party in law or equity and do not form the basis of any
liability or a representation or warranty.

    Section 12.14  Successor Liability.  This entire Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, heirs, executors and assigns.

    Section 12.15  Costs.  If any legal action or other proceeding is brought or
any dispute arising regarding the enforcement or interpretation of this
Agreement or because of an alleged dispute, breach, default or misrepresentation
in connection with any of the provisions of this Agreement, the successful or
prevailing party shall be entitled to recover reasonable costs and expenses,
including attorney's fees, incurred in that action or proceeding, in addition to
any other relief to which it may be entitled.

    Section 12.16  Cooperation of Parties.  Each party shall give its full
cooperation to the other in achieving and fulfilling the terms of this Agreement
and to that end each party shall give all consents and information and execute
all such documents as may reasonably be required to so fulfill and achieve these
purposes, including such as may be required by governmental laws or regulations.

    Section 12.17  Specific Performance.  Each of the parties hereto
acknowledges that the rights, benefits and obligations of such party pursuant to
this Agreement are unique and that no adequate remedy exists at law if any such
party shall fail to perform any of its obligations hereunder, and each party
therefore confirms and agrees that each such party's right to specific
performance is essential to protect the interests of each party hereto.
Accordingly, each party hereby agrees that each party shall, in addition to any
other remedies which the parties may have hereunder or at law or in equity or
otherwise, have the right to have all obligations, undertakings, agreements and
other provisions of this Agreement specifically performed by each other party
hereto. Notwithstanding any breach or default by any of the parties of any of
their representations, warranties, covenants or agreements under this Agreement,
if the transactions

19

--------------------------------------------------------------------------------

contemplated by it shall be consummated at the Closing, each of the parties
waives any rights that it may have to rescind this Agreement or the transactions
contemplated hereby; provided, however, that this waiver shall not affect any
other rights or remedies available to the parties under this Agreement or under
applicable law.

    Section 12.18  Effect of Closing.  All representations, warranties,
covenants and agreements of the parties contained in this Agreement, or any
instrument, certificate, opinion or other writing provided for in it, shall
survive the Closing.

20

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Asset Purchase Agreement has been duly executed by
the parties hereto on the day and year first above written.

    INTERACTIVE SOFTWARE SYSTEMS, INC.  
   
   
By:  
/s/ KENNARD F. HILL   

--------------------------------------------------------------------------------

Name: Kennard F. Hill
Title: CEO and President  
Witness:  
   
   
   
/s/ JOHN F. MCCABE   

--------------------------------------------------------------------------------

 
   
   
   



--------------------------------------------------------------------------------

 
   
   
   
   
   
ALLEN SYSTEMS GROUP, INC.  
   
   
By:  
/s/ ARTHUR ALLEN   

--------------------------------------------------------------------------------

Arthur Allen
President and Chief Executive Officer Witness:        



--------------------------------------------------------------------------------

 
   
   
   



--------------------------------------------------------------------------------

 
   
   
 

    The undersigned executes this Agreement solely for the purposes of
consenting to the provisions of Section 9.2 hereto:

    CONDOR TECHNOLOGY SOLUTIONS, INC.  
   
   
By:  
/s/ KENNARD F. HILL   

--------------------------------------------------------------------------------

Name: Kennard F. Hill
Title: CEO and President

21

--------------------------------------------------------------------------------





SCHEDULE 2.1
PRICING SCHEDULE

    1.  Purchase Price.  The Transferred Assets shall be sold, assigned,
granted, transferred, conveyed and delivered by the Seller and shall be
purchased, acquired and accepted by the Buyer in consideration for an aggregate
purchase price (the "Purchase Price") equal to the sum of the Initial Purchase
Price and the Contingent Purchase Price, as described below. The Purchase Price
shall be paid by the Buyer to the Seller as follows:

    2.  Payment Terms:  

    (a)  Initial Purchase Price.  On the Closing Date, by wire transfer of
same-day funds in accordance with wire transfer instructions set forth on
Schedule A attached hereto, Buyer shall pay to the Seller the sum of four
million two hundred fifty thousand dollars ($4,250,000).

    (b)  Contingent Purchase Price.  Following the Closing, the Buyer shall be
obligated to make the following payments to the Seller, which collectively shall
be referred to as the "Contingent Purchase Price":

    (i)  Within forty-five (45) days after the end of each calendar quarter
after the Closing Date, the Buyer shall pay to the Seller an amount equal to
thirty percent (30%) of all collected Gross Revenues, against which the Buyer
shall take a credit equal to twenty five percent (25%) of all collected Gross
Revenues. As a result of such credit, the Buyer shall only make payment to
Seller of an amount equal to five percent (5%) of all collected Gross Revenues.
The Buyer shall continue making the payments and taking the credits under this
paragraph 2(b)(i) until such credits total in the aggregate the Deferred
Maintenance Revenue.

    (ii)  Upon the completion of the payments and credits set forth in
paragraph 2(b)(i) above, within forty-five (45) days after the end of each
calendar quarter thereafter, the Buyer shall pay to the Seller an amount equal
to Fifteen Percent (15%) of all collected Gross Revenues. The payments made to
the Seller under this paragraph 2(b)(ii) shall continue until the payments made
under paragraphs 2(b)(i) and 2(b)(ii) (to the extent actually paid to Seller and
not credited to Buyer) total in the aggregate seven million six hundred sixty
eight thousand seven hundred fifty three dollars ($7,668,753) (the "Cap"),
provided that if Deferred Maintenance Revenue exceeds $2,581,247, the Cap shall
be reduced by such excess, and if Deferred Maintenance Revenue is less than
$2,581,247, the Cap shall be increased by such shortfall.

    The Contingent Purchase Price will be calculated as earned on an accrual
basis pursuant to customer contracts, but will be paid on a cash basis when the
Buyer, its Affiliates and/or agents actually receives payment regardless of the
time period payment is made. The Contingent Purchase Price will be made based on
the Buyer's internal financial statements, which shall be provided to the Seller
on a quarterly basis along with, upon written request from the Seller, a copy of
any contracts and invoices related to such Contingent Purchase Price.

    The Buyer shall continue the Safari Solutions Product Line until such time
as no further Contingent Purchase Price payments are owing to the Seller under
this Schedule 2.1, and during such period the Buyer shall maintain sufficient
facilities, resources and personnel to properly and adequately sell and market
the Safari Solutions Product Line.

    3.  Definitions.  For the purposes of this Schedule 2.1, the following terms
shall be defined as follows:

    (a)  Deferred Maintenance Revenue shall mean the dollar amount of the
liability for "Deferred Maintenance Revenue" shown on the Seller's balance sheet
as of June 30, 2000.

    (b)  Gross Revenues shall mean the gross revenues of the Buyer related to
the Transferred Assets purchased under this Agreement, including for all
maintenance, sales, license fees and upgrade

22

--------------------------------------------------------------------------------

amounts (or similar items, but not including fees for professional services
rendered by the Buyer after the Closing Date).

    Except as specifically set forth herein, all terms shall have the meanings
ascribed to them under generally accepted accounting principles of the United
States.

23

--------------------------------------------------------------------------------



QUICKLINKS

ASSET PURCHASE AGREEMENT
RECITALS:
ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION
ARTICLE II TERMS OF THE TRANSACTION
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER
ARTICLE V COVENANTS PENDING THE CLOSING
ARTICLE VI CONDITIONS PRECEDENT TO THE BUYER'S OBLIGATIONS
ARTICLE VII CONDITIONS PRECEDENT TO THE SELLER'S OBLIGATIONS
ARTICLE VIII CLOSING
ARTICLE IX ADDITIONAL COVENANTS OF THE PARTIES
ARTICLE X INDEMNIFICATION
ARTICLE XI NON-DISCLOSURE
ARTICLE XII MISCELLANEOUS PROVISIONS
SCHEDULE 2.1 PRICING SCHEDULE
